DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/21 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7, 9-12 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Pinsky et al (WO 2007/041627 hereafter Pinsky) in view of Hasunuma (JPH 07101831 hereafter Hasunuma) and Chung (US 2007/0224150 hereafter Chung).
Pinsky discloses a method for delivery of an active agent to a subject applying to the surface of the skin a mixture comprising a low molecular weight extracellular matrix material such as hyaluronic acid and one or more active agents where the extracellular matrix is at most 5% (abstract; pg. 28, lin. 10-25; pg. 41, lin. 15-pg. 43, lin. 12).  The hyaluronic acid has a preferred molecular weight below 500,000 (pg. 12, lin. 10).  The active agents are present up to 5% (pg. 23-24). The mixture can be in the form of creams, ointments and other topical applications (pg. 26, lin. 19-32). The formulation further comprises fillers, diluents and excipients (pg. 25, lin. 15-30). 
The reference while disclosing a method of applying a topical formulation to the skin comprising hyaluronic acid, however the reference does not disclose the specific range of molecular weights of the instant claims.  The preferred use of low molecular weight hyaluronic acids for topical skin applications is known in the art as seen in the Hasunuma reference.
Hasunuma discloses a topical skin formulation for hair growth that is applied to the scalp or hair surface comprising hyaluronic acid (abstract). The hyaluronic acid is processed and has a molecular weight from 2000 to 9000 when applied to the skin [Examples].  It would have been obvious to apply this material in the formulation of Pinsky as the formulations solve the same problem and Pinsky prefers lower weight compounds. 
While the combination comprises low molecular weight hyaluronic acid and at least one active agent, the combination is silent to the specific active agents of the instant claims. The use of cellular active agents including antigens is known in the art as seen in the Chung patent.
Chung discloses topical formulation for growth of hair and skin comprising fractions of extracellular material and active agents including antigens and peptides [abstract, 0033-0036].  The 
With these aspects in mind it would have been obvious to combine the prior art to produce a method for drug delivery to the skin.  It would have been obvious to use the hyaluronic acid of Hasunuma in the Pinsky formulation as they both preferred low molecular weight hyaluronic acids and looked to solve the same problem of skin and hair improvement.  It would have been obvious to include the similar active agents of Chung as it comprises similar carrier and active agents and solves the same problem of improving skin and hair growth and health.  It would have been obvious to combine the prior art with an expected result of a stable formulation for improving skin and hair health via topical application of a formulation. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 6/21/21, with respect to the rejection(s) of claim(s) 7, 9-12, 20-24 under 35 USC 102, 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the above recited rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618